Citation Nr: 0103206	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-23 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently assigned a 20 
percent evaluation.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently assigned a 10 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
September 1958.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

As an initial matter, the Board observes that in his 
September 1999 notice of disagreement, the veteran indicated 
that he suffered from a left knee disorder resulting from the 
service-connected right knee disability.  This statement was 
regarded as a claim for service connection on a secondary 
basis.  By rating decisions of November 1999 and January 
2000, that claim was denied as not well grounded.  The 
veteran has not yet appealed those decisions.  

The Board observes that there has been a significant change 
in the law following the issuance of the November 1999 and 
January 2000 rating decisions.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom, Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment, and not yet final as of that date.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Given 
that the veteran's claim for service connection for a left 
knee disorder, secondary to his service-connected right knee 
disability, was determined to be not well grounded by the 
prior rating decisions at a time when the withdrawn governing 
case, Morton v. Gober, was in effect, the Board finds it 
necessary to refer that issue back to the RO for any 
appropriate development consistent with the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  The veteran's internal derangement of the right knee is 
not shown to involve any ankylosis, does not involve more 
than moderate recurrent subluxation or lateral instability, 
and the objectively demonstrated range of motion in the right 
knee is from 0 degrees of extension to 120 degrees of 
flexion.  

3.  The veteran's service-connected right knee disability is 
objectively shown to involve advanced arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's internal derangement of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

2.  The criteria for assignment of an evaluation in excess of 
10 percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
right knee disability is more severe than the currently 
assigned 20 percent evaluation.  In addition, he maintains 
that the currently assigned 10 percent evaluation with 
respect to arthritis in his right knee does not adequately 
reflect the severity of that disability.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for equitable resolutions of the issues on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, personal statements by the veteran in support 
of his claim, an affidavit by his employer, and a transcript 
of testimony from a personal video conference hearing 
conducted by the undersigned Board Member.  The Board is not 
aware of any additional evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994);  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the higher rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for a right knee disorder 
was granted by a July 1959 rating decision.  An initial 10 
percent evaluation was assigned, effective from September 3, 
1958.  By a December 1981 rating decision, the veteran's 
assigned disability rating for his right knee disability was 
increased to 20 percent, effective from June 15, 1981.  At 
that time, the veteran was found to have osteoarthritis in 
his right knee with chronic pain, and he was noted to have 
regularly used a knee brace and pain medication.  The 20 
percent evaluation has remained in effect until the present 
time.  

In March 1999, a claim was received from the veteran in which 
he sought a re-evaluation of his service-connected right knee 
disability.  He indicated that he had recently undergone 
arthroscopic knee surgery at a VA Medical Center (VAMC) in 
February 1999, and submitted an inpatient treatment summary 
supporting his assertions.  Accordingly, by a March 1999 
rating decision, the veteran was assigned a temporary total 
evaluation for convalescence under the provisions of 
38 C.F.R. § 4.30, from the period beginning on February 8, 
1999, to April 1, 1999.  

In April 1999, the veteran submitted a statement in which he 
indicated that he continued to seek an increased evaluation 
for his service-connected right knee disability.  At that 
time, he reported that he had been advised by a treating 
physician that he would eventually require a full knee 
replacement within four to five years.  By a June 1999 rating 
decision, the veteran's assigned 20 percent evaluation was 
continued, but a separate 10 percent rating for traumatic 
arthritis of the right knee was assigned, effective from 
February 8, 1999.  This appeal followed.  

The report of the February 1999 inpatient VAMC treatment in 
which the veteran underwent a right knee arthroscopy shows 
that the veteran had right knee instability of long duration.  
He reportedly experienced multiple episodes of his right knee 
having given way, which suggested a chronic anterior cruciate 
ligament deficiency.  At that time, the veteran wore a knee 
brace for any sort of physically demanding activities.  The 
veteran also indicated that he had experienced increasingly 
frequent episodes of swelling and pain.  It was thought at 
that time that the veteran would benefit from an arthroscopic 
debridement of his right knee to treat symptoms related to a 
medial meniscal tear.  

Clinical treatment records dating from February through June 
1999 show that following surgery in February 1999, his 
symptoms were considered to be vastly improved.  The veteran 
reported to his treating physicians that his pain and 
swelling had improved dramatically, and that he no longer 
experienced locking in his right knee.  On examination in 
February 1999, the veteran had good quadriceps strength.  The 
knee was stable with varus and valgus stress.  A positive 
pivot shift was still present, as was some mild effusion.  
The treating physician noted that the veteran served as a 
fireman and paramedic, which necessitated the use of a knee 
brace to prevent chronic episodes of subluxation or giving 
way of the knee.  The veteran was to be fitted with an 
anterior cruciate ligament sports brace.  In addition, the 
treating physician noted that the veteran would eventually 
require a total right knee replacement, but that the knee 
brace would help forestall such a necessity.  

In March 1999, the veteran was noted to have sustained a fall 
in which his knee had given way.  Some effusion and swelling 
in the right knee were present, but his knee remained stable 
to varus and valgus stress.  His surgical incisions were 
otherwise well healed.  The treating physician offered his 
assessment that the veteran was status-post arthroscopic 
debridement of the right medial meniscus tear with a chronic 
anterior cruciate ligament (ACL) deficiency.  He did have 
definite medial joint line narrowing as well as 
patellofemoral arthritis.  At that point, the veteran was 
noted to be getting another brace.  His arthritis was 
characterized as marked.  Given that the veteran was 64 years 
old with instability of the knee, the treating physician 
stated that the only further possible treatment that could be 
offered would be a total knee replacement.  

The veteran underwent a VA rating examination in April 1999.  
The report of that examination shows that the veteran had 
recently spent a week as an inpatient at the VAMC for right 
knee arthroscopic surgery.  The veteran reported experiencing 
recurrent pain which had increased in severity following his 
surgery.  He also indicated that he experienced recurrent 
giving out of the knee, which caused him to fall repeatedly.  
On examination, the veteran was observed to limp and to walk 
with pain.  There was no deformity, discoloration or soft 
tissue swelling.  Range of motion was from 0 to 120 degrees.  
There were negative Apley, McMurray, Lachman's tests and 
drawer signs.  X-rays of the knee showed small joint space 
effusion within the suprapatellar bursa.  There were 
tricompartmental degenerative changes with findings most 
consistent with loose bodies anteriorly within the joint 
space.  The examiner concluded with his impression that the 
veteran experienced chronic knee pain, status-post ACL 
disruption in service, resulting in post-traumatic 
tricompartmental advanced degenerative osteoarthritis of the 
right knee.  The examiner offered his opinion that the 
veteran would require a total right knee replacement.  

VA clinical treatment records dated in September 1999 show 
that the veteran's range of motion in his right knee was from 
0 to 120 degrees, and that it was stable to varus and valgus 
stress.  However, the veteran was noted to experience some 
pain.  Some swelling without effusion was present.  The 
treating physician noted that the veteran had undergone 
arthroscopic surgery in February 1999, and that he had been 
seen on two occasions since that time.  He indicated that the 
veteran suffered from chronic pain and required the use of a 
knee brace.  The treating physician concluded with his 
diagnosis of bilateral degenerative joint disease of the 
knees with some right knee maltracking.  The veteran was 
given injections of Marcaine and Depo-Medrol with what was 
characterized as excellent pain relief.  

In July 2000, the veteran appeared at a videoconference 
hearing before the undersigned Board Member, and testified 
that he experienced  pain varying from shooting sensations to 
a dull ache in his knee, which radiated down his leg.  
According to the veteran, the surgery he underwent in 
February 1999 was to reduce the swelling in his knee, but the 
swelling had persisted.  The veteran indicated that the 
swelling impaired his range of motion.  The veteran testified 
that while he had from 0 degrees of extension to 120 degrees 
of flexion, at the end of a work day, he could only do so 
with pain.  At the end of the day, the veteran indicated that 
he would only be able to flex his knee to 90 degrees.  He 
testified that he had worn his current knee brace since April 
1999, and that it had some sort of calipers on either side.  
The veteran indicated that the more advanced knee brace was 
necessary because of instability in his knee, but also stated 
that it was cumbersome and uncomfortable to use.  According 
to the veteran he experienced giving way of his knee on a 
daily basis prior to using the knee brace.  The veteran 
testified that he worked as a car salesman, which required 
him to remain standing for long periods.  He indicated, 
however, that he was not able to work as much as he preferred 
due to his knee disability, and that standing for long 
periods would increase swelling in the knee.  

Following his surgery in February 1999, the veteran testified 
that he had fallen after his knee gave way while he was 
attempting to retrieve a piece of steel in his dealership 
parking lot.  The veteran indicated that he usually walked 
with a limp, and took Tylenol for pain.  He stated that he 
underwent physical therapy, and that he also received some 
sort of injections approximately once every three months 
which alleviated his pain.  The veteran testified that he 
worked approximately 30 to 36 hours per week, and that he had 
previously worked some 40 hours per week.  He stated that his 
work hours were reduced following the surgery of February 
1999.  The veteran indicated that he had not undergone any 
sort of private medical treatment for his right knee, and 
reiterated his earlier statement that he had been advised 
that he would require a total knee replacement in four or 
five years.  He also testified that he experienced increasing 
problems with swelling over the past year.  

An undated affidavit was received from the veteran's 
automobile dealership employer stating that the veteran had 
complained of experiencing leg pain at the end of February 
and March, after he indicated that he had fallen.  According 
to the business manager, the veteran had asked to be allowed 
to return home early on March 8 due to leg pain.  The manager 
further stated that the veteran had indicated that he was 
unable to return to work due to his therapy.  

The veteran's right knee disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under 
that diagnostic code, a 10 percent rating is assigned for 
recurrent subluxation or lateral instability when the 
disability is slight.  A 20 percent evaluation is assigned 
when the disability is moderate, and a 30 percent evaluation, 
the highest rating available under Diagnostic Code 5257, is 
contemplated where the disability is severe.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) is not predicated upon loss of motion, and thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Further, a noncompensable rating based on limitation of 
motion of the knee is assigned if flexion of the leg is 
limited to 60 degrees or where extension is limited to 5 
degrees.  A 10 percent evaluation requires limitation of 
extension to 10 degrees or limitation of flexion to 45 
degrees, and a 20 percent evaluation is warranted upon a 
showing of limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2000).  

In order for a 30 percent rating to be assigned, the 
disability should produce, or more nearly approximate, 
favorable ankylosis of the knee (at full extension or slight 
flexion between zero and 10 degrees); severe knee impairment 
with recurrent subluxation or lateral instability; limitation 
of flexion of the leg to 15 degrees; limitation of extension 
of the leg to 20 degrees; or impairment of the tibia and 
fibula with malunion with marked knee disability.  See 
38 C.F.R. Part 4 §§ 4.7, 4.71a, Diagnostic Codes 5256, 5257, 
5260, 5261, and 5262 (2000).  

The Board has evaluated the foregoing, and finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 20 percent for the veteran's right 
knee disability under any applicable diagnostic code.  The 
veteran's right knee is clearly not shown to be ankylosed, 
and with objective range of motion from 0 degrees of 
extension to 120 degrees of flexion, he would not be entitled 
to assignment of a compensable evaluation under either 
Diagnostic Code 5260 or 5261.  Here, the Board notes that 
under 38 C.F.R. § 4.71, Plate II (2000), normal range of 
motion of the knee is from 0 to 140 degrees.  Further, even 
if, as he testified at his July 2000 personal hearing, his 
flexion was limited to 90 degrees, the veteran still would 
not be entitled to assignment of a compensable evaluation 
under those diagnostic codes, unless a 10 percent evaluation 
were granted for objectively demonstrated functional 
limitation due to pain on use.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

With respect to recurrent subluxation or lateral instability 
as evaluated under Diagnostic Code 5257, the Board observes 
that the veteran has not objectively been shown to have more 
than slight recurrent subluxation.  However, he has been 
shown to have experienced a number of falls due to his right 
knee allegedly giving way, and is shown to require the use of 
a knee brace with steel calipers on either side for support.  
Accordingly, given that the veteran requires the use of a 
knee brace for support, and because he has experienced 
several falls due to "giving way" of the right knee, the 
Board finds that his symptomatology most closely approximates 
the criteria for assignment of a 20 percent evaluation for 
moderate recurrent subluxation or lateral instability.  Even 
so, the Board finds that the veteran's objectively manifested 
symptomatology is not consistent with the criteria supportive 
of a finding that he suffers from "severe" recurrent 
subluxation or lateral instability, thus warranting 
assignment of a 30 percent evaluation.  

The Board also acknowledges the veteran's statements that he 
has been advised that he will require a total right knee 
replacement within four to five years.  The Board notes that 
such statements and testimony are generally supported by the 
objective medical evidence of record.  The Board observes 
that total knee replacements are evaluated under a separate 
diagnostic code, and that when the veteran undergoes such a 
surgical procedure, he should be evaluated under the 
appropriate criteria.  At present, however, his functional 
impairment involving the right knee has not been found to 
involve more than moderate recurrent subluxation or lateral 
instability.  Such functional impairment warrants assignment 
of a 20 percent evaluation.  Further, the Board recognizes 
that the veteran testified at his videoconference hearing 
that he experienced more swelling over the last year with 
respect to swelling in his knee.  Even so, the Board notes 
that swelling, per se, is not included among the evaluative 
criteria for rating knee disabilities, and as such, does not 
necessarily constitute a valid basis for remanding the issue 
for further development.  Accordingly, the Board finds that 
the veteran's appeal with respect to entitlement to an 
evaluation in excess of 20 percent for his right knee 
disability must be denied.  

With respect to the veteran's claim for assignment for a 
separate evaluation in excess of 10 percent for his traumatic 
arthritis of the right knee, the Board observes that by a 
June 1999 rating decision, he was granted assignment of a 
separate 10 percent evaluation for that disability.  He now 
appears to contend that the severity of his traumatic 
arthritis in his right knee is greater than reflected by the 
currently assigned 10 percent evaluation.  

Pursuant to Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a 
Diagnostic Code 5010 (2000).  Degenerative arthritis of the 
knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000), 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application for each such major joint or group of joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
to be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  Assignment of a 20 percent evaluation is 
contemplated where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Id.  

Here, the Board notes that the veteran's arthritis in his 
right knee does not involve two or more major or minor joint 
groups.  Given that service connection is only in effect for 
the right knee arthritis, and that under such circumstances, 
the veteran's degenerative arthritis only involves one major 
joint group, the Board finds that the currently assigned 10 
percent evaluation is appropriate.  The veteran is not, 
therefore, entitled to a separate evaluation in excess of 10 
percent for his traumatic arthritis of the right knee.  His 
appeal with respect to that issue is also denied.  

The Board's decision to deny increased ratings for the 
veteran's service-connected right knee disability and for 
arthritis on a schedular basis does not, however, preclude 
the Board from granting a higher rating for the veteran's 
right knee disability on an extraschedular basis.  The Board 
has also taken into consideration the potential application 
of Title 38 of the Code of Federal Regulations (2000), in 
addition to the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case, particularly regarding 
the reduced working hours he testified to, and the statements 
contained in the affidavit received from his employer.  
However, the Board finds that there has been no showing that 
the veteran's right knee disability has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board recognizes that the veteran was forced 
to curtail his working hours by approximately 20 percent at 
his automobile dealership, and that he had undergone knee 
surgery in February 1999.  However, the Board notes that at 
least as of November 1999, the veteran continued to work as a 
volunteer fireman albeit on a reported limited basis, and 
that he continues to work in a gainful capacity as an 
automobile salesman despite his right knee disability.  With 
respect to his knee surgery, the veteran was awarded a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 for an appropriate period of convalescence, 
and that he has since undergone physical therapy in addition 
to follow-up visits to his treating physician.  Even so, the 
veteran has not been shown to experience a degree of physical 
impairment resulting from his right knee disability which 
renders impracticable the application of the regular 
schedular standards and would be thus, indicative of an 
exceptional or unusual disability picture.  In that regard, 
the Board observes that the applicable rating criteria 
contemplate higher disability ratings for the veteran's right 
knee disability on a schedular basis.  However, his 
objectively manifested symptomatology has not been found to 
be of such severity as to warrant assignment of an evaluation 
in excess of that presently assigned on a schedular basis.  
Likewise, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1), Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee is denied.  

Entitlement to a evaluation in excess of 10 percent for 
traumatic arthritis of the right knee is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

